Case 8:18-cv-02658-JSM-JSS Document 29 Filed 10/21/19 Page 1 of 1 PageID 112


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

SAMIRA O’BRIEN,

       Plaintiff,

v.                                                        Case No: 8:18-cv-2658-JSM-JSS

BELLA NAILS AND SPA SERVICES,
INC. and LAP H. NGUYEN,

       Defendant.


                                          ORDER

       THIS CAUSE comes before the Court on the Joint Motion for Approval of

Settlement Agreement and Dismissal of Case with Prejudice (Dkt. 28). Upon review and

consideration, it is therefore

       ORDERED AND ADJUDGED that:

       1.     The Joint Motion for Approval of Settlement Agreement and Dismissal of

              Case with Prejudice (Dkt. 28) is GRANTED.

       2.     The settlement is approved.

       3.     This action is DISMISSED WITH PREJUDICE.

       4.     All pending motions are denied as moot.

       5.     The Clerk is directed to close this file.

       DONE and ORDERED in Tampa, Florida, this 21st day of October, 2019.




Copies furnished to:
Counsel/Parties of Record
